Citation Nr: 9904341	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969, and from March 1970 to April 1986.  

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in part, denied the veteran's 
claim for the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had several elevated blood pressure readings 
during his approximately 20 years of active service and mild 
hypertension was diagnosed during this time.

3.  There is medical evidence of hypertension within two 
years of service and subsequent examinations have confirmed a 
diagnosis of hypertension.

4.  The veteran's currently diagnosed hypertension had its 
origin during active  service.


CONCLUSION OF LAW

Hypertension was incurred during active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, such as 
hypertension, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran had essentially continuous active service for 
over 20 years, from September 1965 to April 1986.  His 
enlistment examination showed no hypertension.  The service 
medical records include blood pressure readings of 142/92 in 
October 1975, 130/90 in November 1981, and 138/98 in January 
1984.  It was reported in January 1984 that he had a history 
of mild hypertension first noted in 1979 that was controlled 
by diet and weight loss.  A history of hypertension was again 
noted in a January 1986 service medical record. 

The veteran was hospitalized in April 1988 for evaluation of 
chest pain.  History  obtained at that time included 
hypertension for of one years' duration.  The initial 
impression included unstable angina.  Blood pressures 
obtained at that time  included a reading of 158/96.  It was 
noted that the veteran's medications included a diuretic.  
The final diagnoses were stable hypertension and noncardiac 
chest pain.  Treatment included medication.

Subsequently dated medical evidence, included private medical 
records dated in September 1996, show that the veteran has 
been evaluated and treated for hypertension.

While there is no medical opinion of record that directly 
links a current diagnosis of hypertension to service, given 
the competent medical evidence of a diagnosis of mild 
hypertension during service and within two years after 
service, and the subsequently dated medical evidence of 
treatment for the disability in question, it is the Board's 
judgment that the evidence is at least in equipoise on the 
question of whether the veteran's hypertension had its onset 
during service.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
hypertension is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

